Case 1:19-cv-17877-NLH-KMW Document 3 Filed 12/01/20 Page 1 of 5 PageID: 18



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



REGINAL LEE DAVIS,                      No. 19-cv-17877 (NLH) (KMW)

            Plaintiff,

      v.                                            OPINION

HON. GWENDOLYN BLUE, et al.,

            Defendants.


APPEARANCE:

Reginal Lee Davis
4331835
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08102

     Plaintiff Pro se



HILLMAN, District Judge

     Plaintiff Reginal Lee Davis, presently incarcerated in the

Camden County Jail in Camden, New Jersey, seeks to bring a

complaint pursuant to 42 U.S.C. § 1983.        See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.



                                    1
Case 1:19-cv-17877-NLH-KMW Document 3 Filed 12/01/20 Page 2 of 5 PageID: 19



For the reasons set forth below, the Court will dismiss the

complaint without prejudice.

I.   BACKGROUND

     The complaint’s recitation of the facts reads as follows:

     From September 24th 2013 I’ve argued name illegal
     unconstitutional parent settled evaluated twice, the
     cops lies incuria proof statements perjury his one name,
     etc; Kidnapping injury named guards stout mad Abele
     Taylor Egan years oppressed unethical wardens obligation
     neglected organization three holding equal rights straub
     use to stamps unsovereign statutes unrecognized unions
     notice Kareem Morris Smith, Jeanne T. Covert, Aldorasi
     Stein, Edward J. McBride, Anne T. Picker, Becky L.
     Lipadow, Terry Lyltle, even Linda Rosenzweig; Baxter
     Shevel McPhearson, Paul Daniels, Ralp Kramer, John T.
     McNeil, Jeff Zucker, Roderick T. Baltimore, Commonwealth
     Official denied extradition subpoena, via original
     address title husband separation Joel Johnson notified
     auditor marries established signatures; Forgery Emily
     Ngee violated indigenous officials union sui generis
     Yecco Ortolza unanswered request buy rubbers or keep
     extras.

ECF No. 1 at 5-6.    He alleges Defendant Judge Gwendolyn Blue

“failed to instruct the (jury) double jeopardy vice sentence

218mth terms consecutive and failed to honor legal name argument

maxims error staredecisis [sic].”       Id. at 4.    He states his

public defenders “held information took ‘officer outside to hear

his testimony in camera material exculpatory witnesses I needed

see: Union Prosecutor severance escrow title lawsuits and will

Betty Lue Anderson changes kids see: lies adoptions who?” and

“[d]idn’t meet the expectations via: Color of Law.” Id. at 4, 8.




                                    2
Case 1:19-cv-17877-NLH-KMW Document 3 Filed 12/01/20 Page 3 of 5 PageID: 20



II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.        This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).          “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).



                                    3
Case 1:19-cv-17877-NLH-KMW Document 3 Filed 12/01/20 Page 4 of 5 PageID: 21



III. DISCUSSION

     Plaintiff fails to state a claim for relief.          His complaint

is nonsensical and “consist[s] of jargon, stirred into a pot of

vitriol, to yield an abysmal stew of unknowable contents.”

Britton v. City of Atl., No. 17-1986, 2018 WL 1837803, at *3

(D.N.J. Apr. 18, 2018).     The best the Court is able to discern

is that Plaintiff is attempting to challenge various aspects of

his state court criminal proceedings based on allegations of

ineffective assistance of counsel, actions by the prosecutor,

and various rulings by the trial court.        Such claims would be

barred by Heck v. Humphrey, 512 U.S. 477 (1994), which prohibits

a plaintiff from bringing a § 1983 claim that would necessarily

imply the invalidity of his conviction “unless the plaintiff can

demonstrate that the conviction or sentence has already been

invalidated.”    512 U.S. at 487.     Moreover, the trial judge and

prosecutor have absolute immunity to certain claims.

     The Court will dismiss the complaint without prejudice for

failure to state a claim and will allow Plaintiff to submit a

proposed amended complaint.      In the event he elects to file a

proposed amended complaint, the Court urges Plaintiff to state

his allegations in a short, plain matter without resorting to

“pointless rhetoric, senselessly-picked Latin terms, irrelevant

constitutional excerpts, etc.”      El Ameen Bey v. Stumpf, 825 F.

Supp. 2d 537, 557 (D.N.J. 2011).

                                    4
Case 1:19-cv-17877-NLH-KMW Document 3 Filed 12/01/20 Page 5 of 5 PageID: 22



IV.   CONCLUSION

      For the reasons stated above, the complaint is dismissed

without prejudice.    Plaintiff may submit a proposed amended

complaint within 30 days of this Opinion and Order.

      An appropriate order follows.



Dated: _December 1, 2020                __s/ Noel L. Hillman ____
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
